Citation Nr: 0418664	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  96-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maggie Dodd, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In March 1999 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy. 

4. The occurrence of the veteran's alleged in-service 
stressors is not verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he has a PTSD as a result of stressors 
he experienced while stationed in Vietnam during service.  



Veterans Claim Assistance Act (VCAA)


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 1994 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in July 1995, and supplemental statements of the 
case in November 1996 and March 2004 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In the present case, a rating decision dated in October 1994 
denied service connection for PTSD.  Only after that rating 
action was promulgated did the AOJ, in December 2003, provide 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim. 

While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claim in 
October 1994, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence needed to substantiate his claim for service 
connection.  He was also advised of what evidence VA would 
obtain for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the December 
2003 VA letter and the statement of the case and supplemental 
statements of the case on file informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the December 2003 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as records from Social Security Administration.  He has not 
alleged that there are any outstanding medical records.  The 
Board consequently finds that VA's duty to assist the veteran 
in obtaining records in connection with the instant appeal 
has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Review of the record reveals that the veteran has been 
diagnosed with PTSD by both VA and private physicians and 
psychiatrists.  His diagnosis is apparently related to the 
alleged in-service stressors described by the veteran.  The 
next question, then, is whether the alleged in-service 
stressors actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  The Board emphasizes that 
although medical evidence appears to relate the diagnosis of 
PTSD to in-service stressors, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran's service records reflect active service from 
January 1966 to January 1968 in the U.S. Army with service in 
Vietnam from September 1966 to August 1967.  Service 
personnel records reflect no receipt of combat- related award 
or citation and no designation of participation in a combat 
campaign.  His principal duties while stationed in Vietnam 
were utilities worker and water supply specialist.

Through reviewing multiple statements from the veteran, as 
well as his VA and private treatment records, and his 
testimony at a June 1996 personal hearing, the Board has been 
able to discern several alleged in-service stressors.  The 
veteran generally alleges being traumatized during service by 
seeing burning bodies after a napalm attack shortly after his 
arrival in Vietnam.  He also alleges he saw piles of dead 
bodies on his first day in Vietnam after an air strike at his 
base and by witnessing severely injured and mutilated 
soldiers while admitted to the hospital, and another time 
when he was at a leper colony.  He also generally describes, 
during service in Vietnam and driving alone throughout the 
country, being subjected to sniper fire.  He specifically 
relates that a Vietnamese girl he loved was killed as was his 
best friend from home was also killed in Vietnam.  He also 
states that a jeep carrying Korean nationals hit a Vietnamese 
woman in front of him and that he also struck the woman with 
his truck.  Finally, he alleges that he delivered troops to a 
base camp at the time it was being overrun.

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Service records do not reflect, and the veteran does not 
assert, participation in combat situations or receipt of 
combat-related awards.  There is no evidence or allegation of 
wound or injury potentially related to combat.  In addition, 
none of his alleged in-service stressors is related to combat 
with the enemy.  Accordingly, pursuant to VA regulation, the 
record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
In this case, there is no such credible supporting evidence 
concerning any of the stressors.

Evaluation of the veteran's alleged in-service stressors 
reveals some incidents not generally capable of verification 
by means of U.S. military records.  Specifically, the 
allegations of stressors associated with the mutilated people 
in the hospital and leper colony, as well as the death of the 
young woman and the vehicular assault on the Vietnamese women 
by the Korean soldiers, as well as the broad claims of sniper 
fire are either not the type of incident kept in official 
military records or are not verifiable absent more specific 
information.  In March 1999, the Board remanded the claim to 
the RO to request more specific information from the veteran 
and to seek verification of his alleged stressors.  In July 
and September 2002, the RO requested the veteran send more 
specific information regarding his alleged stressors.  The 
veteran did not respond to these requests.  In December 2003, 
the RO sent a request to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for verification of the 
veteran's remaining alleged in-service stressors, describing 
the nature of the incident and the approximate dates provided 
by the veteran.  The February 2004 response from USASCRUR 
stated that the information provided regarding the alleged 
air strike could not be verified.  Therefore, in the absence 
of credible evidence corroborating the veteran's statements 
and testimony as to his in-service stressors, the Board 
cannot conclude that the requirements of 38 C.F.R. § 3.304(f) 
have been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



